DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6/21/2022 is acknowledged.  The traversal is on the ground(s) that there exists no undue administrative burden for the Examiner to search and consider all claims in their entirety.  This is not found persuasive because the invention groups are directed to distinct inventions. Group I is directed towards a tire tread having asymmetric structure concerning first and second middle lateral grooves. Group II is directed towards a tire tread having particular arrangement of grooves and sipes in the shoulder land portion. These inventions have different classifications, require different searches, and prior art applicable to one invention would not likely be applicable to the other invention. Accordingly, a serious search and examination burden exists if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the curved groove" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is assumed that each of the first and second middle lateral grooves is a curved groove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hisamichi (US 5,152,852).
Regarding claim 1, the recitation of a designated mounting direction is directed towards the intended use of the tire. Tires can be mounted in either direction on a vehicle and so either side of the tire can be the inward or outward edge of the tire. Hisamichi discloses a tire comprising a tread portion with a first tread edge, a second tread edge, two or more main grooves (main grooves 1), and two or more land portion divided by the main grooves (see Fig. 1-3). The main grooves comprise a first shoulder main groove, a second shoulder main grooves, and a crown main groove disposed between the first and second shoulder main grooves (see Fig. 1-3). The land portions comprise a first middle land portion and a second middle land portion (see land portions between the shoulder and center land portions). Examiner notes that the claims do not preclude additional main grooves. The first middle land portions are provided with first middle lateral grooves and the second middle land portions are provided with second middle lateral grooves (see lateral grooves 2 which cross the first and second middle land portions). 
While in the embodiments of Figs. 1-3, Hisamichi discloses linear lateral grooves and not curved grooves having first and second convex portions on opposite sides of a reference line, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the first and second grooves as curved grooves since Hisamichi discloses that the grooves are alternatively curved grooves as shown in Fig. 10 wherein the grooves have a S-shaped manner with convex portions on opposing sides of a reference line (see dashed line) (col 3, lines 32-47). 
While Hisamichi does not expressly disclose the length in the tire circumferential direction of the reference line of each first middle lateral groove as being smaller than that of each second middle lateral grooves, it would have been obvious to a person having ordinary skill in the art at the time of the invention for the reference line on one side to be smaller than that of the other side since Hisamichi discloses the subgrooves as having different angles of inclination theta.i. and theta.o wherein the lateral subgrooves having smaller inclination angle with respect to the axial direction are shown to extend a smaller length in the circumferential direction (col 2, lines 1-22; see Fig. 1 in particular wherein the left side middle lateral grooves have smaller circumferential length construed as the first side than the steeper right side middle lateral grooves). One would have been motivated to incline the subgrooves with different angles to improve performance on wet and dry roads (col 1, lines 60-65). In Fig. 1, the left side is construed as the first side with first middle lateral grooves and the right side is construed as the second side with second middle lateral grooves.
Regarding claim 2, the circumferential length of the reference line of the second middle lateral grooves is smaller than the pitch lengths of the second middle lateral grooves (see Fig. 1).
Regarding claim 3, the first and second middle lateral grooves are inclined in opposite directions (see Fig. 1).
Regarding claim 4, Hisamichi does not expressly disclose a difference in the maximum distance from groove edge to reference line in the first and second middle lateral grooves; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the maximum distance to be smaller in the first middle lateral groove since (1) Hisamichi discloses the subgrooves as having different angles of inclination theta.i. and theta.o wherein the lateral subgrooves having smaller inclination angle with respect to the axial direction are shown to extend a smaller length in the circumferential direction (col 2, lines 1-22; see Fig. 1 in particular wherein the left side middle lateral grooves have smaller circumferential length construed as the first side than the steeper right side middle lateral grooves); and (2) Hisamichi discloses that the grooves are alternatively curved grooves as shown in Fig. 10 wherein the grooves have a S-shape with convex portions on opposing sides of a reference line (see dashed line) (col 3, lines 32-47). In configuring the second middle lateral groove with greater inclination, one would have found it obvious to provide it with a greater curvature (greater deviation from reference line) so as to traverse the greater inclination and distance in the circumferential direction. 
Regarding claim 6, the curved grooves have an S-shaped manner.
Regarding claim 7, the recitation of a designated mounting direction is directed towards the intended use of the tire. Tires can be mounted in either direction on a vehicle and so either side of the tire can be the inward or outward edge of the tire. Hisamichi discloses a tire comprising a tread portion with a first tread edge, a second tread edge, two or more main grooves (main grooves 1), and two or more land portion divided by the main grooves (see Fig. 1-3). The main grooves comprise a first shoulder main groove, a second shoulder main grooves, and a crown main groove disposed between the first and second shoulder main grooves (see Fig. 1-3). The land portions comprise a first middle land portion and a second middle land portion (see land portions between the shoulder and center land portions). Examiner notes that the claims do not preclude additional main grooves. The first middle land portions are provided with first middle lateral grooves and the second middle land portions are provided with second middle lateral grooves (see lateral grooves 2 which cross the first and second middle land portions). 
While in the embodiments of Figs. 1-3, Hisamichi discloses linear lateral grooves and not grooves having center, first outer, and second outer portions, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the first and second grooves with center, first outer, and second outer portions since Hisamichi discloses that the grooves are alternatively curved grooves as shown in Fig. 10 wherein the grooves have a S-shape with center, first outer, and second outer portions (see dashed line) (col 3, lines 32-47). As can be seen in Fig. 10, the center portion has a larger angle relative to the axial direction and the first/second outer portions (those portions that open to the main groove) have smaller angles relative to the axial direction.
While Hisamichi does not expressly disclose the angle of the center portion of each first middle lateral groove as being smaller than that of each second middle lateral grooves, it would have been obvious to a person having ordinary skill in the art at the time of the invention for the center portion on one side to be smaller than that of the other side since Hisamichi discloses the subgrooves as having different angles of inclination theta.i. and theta.o (see Fig. 1). One would have been motivated to inclined the subgrooves with different angles to improve performance on wet and dry roads (col 1, lines 60-65). In Fig. 1, the left side is construed as the first side with first middle lateral grooves and the right side is construed as the second side with second middle lateral grooves.
Regarding claims 8 and 9, Hisamichi does not expressly disclose the angles of the center portion; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the angles as claimed since (1) Hisamichi discloses example angles for the lateral grooves as 50 and 60 degrees relative to the circumferential direction (40 degrees and 30 degrees to the axial; col 3, lines 62+), these angles falling within the claimed range; and (2) in configuring the grooves with a curved shape as suggested by HIsamichi, one would have been motivated to use similar angle inclinations to achieve improve performance on wet and dry roads (col 1, lines 60-65).
Regarding claim 13, in Fig. 3, the openings of the shoulder and lateral grooves are not at the same circumferential position (note the circumferential offset between the corners of the adjacent groove openings). 
Regarding claim 15, the lateral grooves are curved with S-shapes.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hisamichi (US 5,152,852) as applied to claim 1 above, and further in view of Tamura (US 20060254684).
Regarding claim 5, Hisamichi discloses a first shoulder land portion having two or more first shoulder lateral grooves (See Fig. 1) but does not disclose the shoulder lateral grooves as comprising a shallow bottom portion having raised bottom face in an end region on the first shoulder main groove side. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the shoulder lateral grooves with a shallow bottom portion since Tamura, similarly directed towards a tire tread, teaches providing a shallow partition wall 7 to block noise (see Fig. 5, [0005-0007,0042]).

Claim 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Hisamichi (US 5,152,852) as applied to claim 1 above, and further in view of Suzuki (US 2019/0366775) or Anderson (US 4913208)
Regarding claim 10, Hisamichi does not disclose each of the first and second middle lateral grooves as having a raised groove bottom portion having length greater than the first and second outer portions; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the lateral grooves with raised bottom portions in view of (1) Suzuki, similarly directed towards a tire tread having bent grooves, teaches providing a raised bottom portion in the center of the groove to improve block rigidity and uneven wear resistance ([0085]) or (2) Anderson, similarly directed towards a tire tread having lateral grooves, teaches providing the middle portion of the lateral grooves with raised bottom portions to brace adjacent blocks (see tie bar, [col 4, lines 54-67, Fig. 4). Suzuki and Anderson both disclose the raised bottom portion as having a length greater than that of the two end portions. As to claims 11 and 12, it would have been obvious to a person having ordinary skill in the art at the time of the invention for the first and second outer portions to have the same length since Suzuki and Anderson each disclose the raised bottom portion as positioned in the center of the lateral groove with equal length end portions (see figs. 5, 6 of Suzuki, Fig. 4 of Anderson). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hisamichi (US 5,152,852) as applied to claim 1 above, and optionally further in view of Kubota (US 2019/0389255).
Regarding claim 14, while Hisamichi does not expressly disclose the amount of offset relative to pitch length, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the grooves with offset of equal to or less than 0.35 times the pitch length since (1) Hisamichi clearly illustrates a small offset relative to the pitch (See Fig. 1, 3), thus suggesting an offset of less than 0.35 times the pitch; and (2) Kubota, similarly directed towards a tire tread, teaches setting a predetermined offset g of less than 0.20 times the groove pitch for the purpose of improving drainage and noise performance ([0120-0121]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749